Citation Nr: 0512094	
Decision Date: 05/02/05    Archive Date: 05/18/05

DOCKET NO.  03-28 781A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for hypertension.  

2.  Entitlement to service connection for diabetes mellitus.  

3.  Entitlement to service connection for residuals of 
amputation of the right lower extremity below the knee joint.  

4.  Entitlement to service connection for residuals of 
amputation of the toes of the left foot.  


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel





INTRODUCTION

The veteran served on active military duty from January 1954 
to January 1958.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from two rating actions of the Department 
of Veterans Affairs Regional Office (RO) in Los Angeles, 
California.  Specifically, in decisions dated in November and 
December 2002, the RO denied service connection for 
hypertension, diabetes mellitus, residuals of amputation of 
the right lower extremity below the knee joint, and residuals 
of amputation of the toes of the left foot.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issues on appeal has been obtained.  

2.  The veteran did not exhibit hypertension in service or 
within the first post service year, and hypertension is not 
otherwise associated with his active duty.  

3.  The veteran did not exhibit diabetes mellitus in service 
or within the first post service year, and diabetes mellitus 
is not otherwise associated with his active duty.  

4.  The amputation of the veteran's right lower extremity 
below the knee joint is not associated with any incident of 
his active military duty.  

5.  The amputation of the veteran's toes of the left foot is 
not associated with any incident of his active military duty.  




CONCLUSIONS OF LAW

1.  Hypertension was not incurred or aggravated in service 
and may not be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).  

2.  Diabetes mellitus was not incurred or aggravated in 
service and may not be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).  

3.  Residuals of amputation of the right lower extremity 
below the knee joint were not incurred or aggravated in 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2004).  

4.  Residuals of amputation of the toes of the left foot were 
not incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  This law eliminated the concept of a well-grounded 
claim (inapplicable here), redefined the obligations of VA 
with respect to the duty to assist, and imposed on VA certain 
notification requirements.

By a letter dated in October 2002 in the present case, the RO 
notified the veteran of the type of evidence necessary to 
support his service connection claims.  In addition, the RO 
informed the veteran that it would make reasonable efforts to 
help him obtain necessary evidence with regard to these 
issues but that he must provide enough information so that VA 
could request the relevant records.  Further, the RO informed 
the veteran of his opportunity to submit "information 
describing additional evidence or the evidence itself."  
Thus, he may be considered advised to submit all pertinent 
evidence in his possession.  

Additionally, the November and December 2002 rating decisions 
as well as the statement of the case (SOC) issued in October 
2003 notified the veteran of the relevant criteria and 
evidence necessary to substantiate his service connection 
claims.  These documents also included discussions regarding 
the evidence of record, adjudicative actions taken, and the 
reasons and bases for the denial of these issues.  

Further review of the claims folder indicates that the 
veteran has not been accorded VA examinations regarding his 
service connection claims.  The Board declines to remand his 
case to the RO to accord him an opportunity to undergo such 
evaluations to determine the etiology of the claimed 
disabilities.  As the Board will discuss in the following 
decision, the first competent evidence of the claimed 
disabilities is dated many years after the veteran's 
discharge from his active military duty.  Importantly, the 
claims folder contains no competent evidence of an 
association between these disorders and the veteran's active 
military duty.  Thus, there is no true indication that the 
veteran has pertinent disability related to service.  See 
Charles v. Principi, 16 Vet. App. 370 (2002).  Consequently, 
any opinion relating current disability to service would 
certainly be speculative.  Service connection may not be 
based on a resort to pure speculation or even remote 
possibility.  See 38 C.F.R. § 3.102 (2004).  The duty to 
assist is not invoked, even under Charles, where "no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim."  38 USCA 5103A(a)(2).  

Moreover, throughout the current appeal, the RO has made 
attempts to obtain records of relevant treatment identified 
by the veteran.  Accordingly, the Board also finds that VA 
has satisfied its duty to notify and to assist pursuant to 
the VCAA with regard to the veteran's service connection 
claims.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002); 
38 C.F.R. § 3.159(b) (2004); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service connection 
may be granted for any disease diagnosed after discharge when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2004).  

Where the veteran served continuously for ninety (90) or more 
days during peacetime after December 31, 1946, and if 
hypertension or diabetes mellitus becomes manifest to a 
degree of 10 percent or more within one year from the date of 
the veteran's termination of such service, such disease shall 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2004).  

Throughout the current appeal, the veteran has contended that 
he has hypertension, diabetes mellitus, residuals of 
amputation of his right lower extremity below the knee joint, 
and residuals of amputation of the toes of his left foot and 
that these disabilities originated during his active military 
duty.  He has not provided any more specific assertions 
regarding these service connection claims.  

A.  Hypertension

Service medical records are negative for complaints of, 
treatment for, or findings of hypertension.  In fact, at the 
separation examination which was conducted in January 1958, 
the veteran specifically denied ever having experienced high 
or low blood pressure.  Further, this evaluation indicated 
that the veteran had a blood pressure reading of 110/72 in 
the sitting position.  

Significantly, the first competent post-service evidence of 
hypertension is dated in January 1996, approximately 38 years 
after the veteran's separation from active military duty.  
Although subsequent private and VA medical records dated 
through July 2003 reflect continued diagnoses of 
hypertension, none of these reports discuss the etiology of 
this disorder.  The Board finds, therefore, that the 
competent evidence of record does not specifically associate 
the veteran's hypertension with his active military duty.  

Accordingly, as the medical evidence of record indicates that 
the veteran's hypertension was not exhibited in service or 
within the first post service year and has not been found to 
be otherwise related to his active military duty, the Board 
must conclude that preponderance of the evidence is against 
the veteran's claim for service connection for hypertension.  
The doctrine of reasonable doubt is not, therefore, for 
application.  See 38 U.S.C.A. § 5107(b) (West 2002).  

B.  Diabetes Mellitus

Service medical records are negative for complaints of, 
treatment for, or findings of diabetes mellitus.  In fact, 
the January 1958 separation examination demonstrated that the 
veteran's endocrine system was normal.  

Significantly, the first competent post-service evidence of 
diabetes mellitus is dated in January 1996, approximately 
38 years after the veteran's separation from active military 
duty.  Although subsequent private and VA medical records 
dated through July 2003 reflect continued diagnoses of 
diabetes mellitus, none of these reports discuss the etiology 
of this disorder.  The Board finds, therefore, that the 
competent evidence of record does not specifically associate 
the veteran's diabetes mellitus with his active military 
duty.  

Accordingly, as the medical evidence of record indicates that 
the veteran's diabetes mellitus was not exhibited in service 
or within the first post service year and has not been found 
to be otherwise related to his active military duty, the 
Board must conclude that preponderance of the evidence is 
against the veteran's claim for service connection for 
diabetes mellitus.  The doctrine of reasonable doubt is not, 
therefore, for application.  See 38 U.S.C.A. § 5107(b) (West 
2002).  



C.  Residuals Of Amputation Of The Right Lower Extremity 
Below The Knee Joint

Service medical records are negative for complaints of, 
treatment for, or findings of amputation of the right lower 
extremity below the knee joint.  In fact, at the January 1958 
separation examination, the veteran's lower extremities were 
normal.  

According to the relevant post-service medical records, in 
March 1996, the veteran underwent a right below-knee 
amputation.  At the time of this surgery, he had progressing 
wet gangrene of his right foot.  Subsequent private and VA 
medical records dated through April 2002 reflect follow-up 
treatment for the veteran's right lower extremity.  
Significantly, the only report which discusses the etiology 
of the veteran's right below-knee amputation is a November 
1999 private record in which a treating physician noted that 
the veteran's pertinent past medical and surgical history 
includes "R BKA (diabetes) 1996."  As the Board has 
discussed in this decision, service connection for diabetes 
mellitus has been found not to be warranted.  Importantly, 
the claims folder contains no competent evidence associating 
the veteran's right below-knee amputation with his active 
military duty.  

Accordingly, as the medical evidence of record indicates that 
the veteran's right below-knee amputation did not occur in 
service and has not been found to be otherwise related to his 
active military duty, the Board must conclude that 
preponderance of the evidence is against the veteran's claim 
for service connection for a right below-knee amputation.  
The doctrine of reasonable doubt is not, therefore, for 
application.  See 38 U.S.C.A. § 5107(b) (West 2002).  

D.  Residuals Of Amputation Of The Toes Of The Left Foot

Service medical records are negative for complaints of, 
treatment for, or findings of amputation of the toes of the 
left foot.  In fact, at the January 1958 separation 
examination, the veteran denied ever having experienced foot 
trouble.  Further, the only abnormality found with regard to 
the veteran's foot at this evaluation was pes planus.  Loss 
of toes of his left foot was not noted on the report of this 
examination.  

A post-service private medical record dated in September 1994 
notes that the veteran was status post distal phalangeal 
amputation of his left toes.  According to this report, the 
treating physician recommended that the veteran undergo 
complete amputation of his left toes due to osteomyelitis and 
poor healing.  The veteran was then hospitalized, during 
which time he underwent amputation of his left hallux.  
Significantly, no relevant medical report included in the 
claims folder discusses the etiology of any of these 
amputations.  The Board finds, therefore, that the competent 
evidence of record does not specifically associate the 
veteran's left toe amputations with his active military duty.  

Accordingly, as the medical evidence of record indicates that 
the amputation of the veteran's left hallux as well as the 
distal phalangeal amputations of his remaining left toes did 
not occur in service and have not been found to be otherwise 
related to his active military duty, the Board must conclude 
that preponderance of the evidence is against the veteran's 
claim for service connection for this disability.  The 
doctrine of reasonable doubt is not, therefore, for 
application.  See 38 U.S.C.A. § 5107(b) (West 2002).  


ORDER

Service connection for hypertension is denied.  

Service connection for diabetes mellitus is denied.  

Service connection for residuals of amputation of the right 
lower extremity below the knee joint is denied.  

Service connection for residuals of amputation of the toes of 
the left foot is denied.  


	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


